          Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

                                ____________________________



UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                                   No. 1:20-cr-00688-WJ

JOSE MENDOZA

               Defendants.




                 MEMORANDUM OPINION AND ORDER
    DENYING DEFENDANT’S MOTION TO STAY FORFEITURE PROCEEDINGS
                               and
         PROTECTIVE ORDER AS TO DEFENDANT’S CLAIMS FORMS


       THIS MATTER comes before the Court upon Defendant Jose Mendoza’s Motion to Stay

Forfeiture Proceedings (the “Motion”). Doc. 61. For the reasons discussed in this Memorandum

Opinion and Order, the Court finds that Defendant’s predicament does not warrant a stay of the

forfeiture proceedings at issue, but that, in the interest of Defendant’s Constitutionally sanctified

right to abstain from self-incrimination, his statements made in response to the Government’s

Seized Asset Claim form pursuant to 18. U.S.C. § 983(2) (the “claims forms”) are protected in

accordance with the below order.

                                        BACKGROUND

       On February 25, 2020, Defendant Jose Mendoza was indicted by a grand jury on

conspiracy in violation of 21 U.S.C. § 846, distribution of 28 grams and more of cocaine base in


                                                 1
             Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 2 of 11




violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), aiding and abetting in violation of 18 U.S.C. §

2, and use of a telephone to facilitate a drug trafficking offense in violation of 21 U.S.C. § 843(b).

Doc. 1; Doc. 3. An arrest warrant was issued to the United States Government on February 26, and

Defendant was arrested on February 27. Doc. 3. During the arrest, an appraised $173,182 in

firearms, magazines, ammunition, vehicles and cash was seized and is now subject to forfeiture

pursuant to 18 U.S.C. §§ 981(a)(1)(A), 1956(c)(7)(D) and 1961(1)(D), as well as 21 U.S.C. §§

841, 881(b), 881(a)(11) and 881 (a)(6). See Doc. 61 at 2; Doc. 61-1 at 1-2. Following the arrest,

an additional $30,162.63 was seized from ZIA Credit Union pursuant to 18 U.S.C. §§

981(a)(1)(C), 1956(c)(7) and 1961(1), as well as 21 U.S.C. §§ 881(a)(6) and 881(b). See Doc.61-

1 at 6-13.

       In April of 2020, Defendant was given notice of the Government’s intent to proceed civilly

to forfeit Defendant’s ownership rights as to the seized funds and property. See Doc. 61-1. In said

correspondence, Defendant was notified of five options he had with respect to the forfeiture:

       (1)      Petition the Government within 30 days seeking the remission of the forfeiture.
                Petition must describe the property involved, identify the date and place of the
                seizure, include all facts Defendant believes may warrant relief from forfeiture, and
                include proof of Defendant’s interest in or claim to the property.
       (2)      Make an offer in compromise to the Government in the form of a monetary
                settlement, which Government may accept or reject.
       (3)      Abandon the property or state no claim to or interest therein.
       (4)      Request a referral of the matter to the U.S. Attorney, who will have the authority to
                file a forfeiture action against the property in federal court, by completing a Seized
                Asset Claim form requiring Defendant to identify the assets in which his interest is
                claimed, state his interest in such property, and make such statements under oath,
                subject to penalty of perjury.
       (5)      Take no action, authorizing the Government to commence forfeiture action.




                                                  2
            Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 3 of 11




         See Doc. 61-1. Defendant now contends that 18. U.S.C. § 983(2), the statutory basis of the

requirement that he as claimant identify the property and his interests in the property subject to

forfeiture, is unconstitutional as applied to his circumstances, as to respond to the Government in

any way sufficient to secure the property would violate his Fifth Amendment right against

compulsory self-incrimination with respect to the concurrent criminal proceedings against him.

See Doc. 61 at 2-3. The Government responds by (1) distinguishing this case, an administrative

forfeiture proceeding, from a civil proceeding,1 and states that the Court accordingly lacks

jurisdiction at this time to grant Defendant his requested relief; and (2) alleging a lack of factual

support for the contention that stating an ownership interest in seized property could inadvertently

provide evidence against Defendant with respect to his pending criminal proceedings. Doc. 61 at

2-3.

                                                        LAW

         The Government may not sanction an individual for asserting a Constitutional privilege

against forced self-incrimination for the purposes of compelling testimony. Lefkowitz v.

Cunnigham, 431 U.S. 801, 806 (1977). The Sixth Circuit has held that “the forfeiture penalty is

closely related to a criminal sanction,” and, specifically, the Supreme Court has found that civil

forfeiture actions are included as a form of government sanction under the Eighth Amendment’s

Excessive Fines Clause. United States v. U.S. Currency, 626 F.2d 11, 15 (6th Cir. 1980) (internal

citations omitted), cert. denied, 449 U.S. 993 (1980); see Austin v. United States, 509 U.S. 602



1
  Civil judicial forfeiture is an in rem action brought in court against the relevant property. Administrative forfeiture
is a non-judicial in rem action which permits a federal seizing agency to forfeit the relevant property. Administrative
forfeiture actions are authorized under the Tariff Act of 1930, 19 U.S.C. § 1607, for “merchandise the importation of
which is prohibited; a conveyance used to import, transport, or store a controlled substance; a monetary instrument;
or other property that does not exceed $500,000 in value.” A Guide to Equitable Sharing of Federally Forfeited
Property for State and Local Law Enforcement Agencies, U.S. Department of Justice, March 1994; see City of
Concord v. Robinson, 914 F. Supp. 2d 696, 703 (M.D.N.C. Nov. 28, 2012).

                                                           3
          Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 4 of 11




(1993). This is because the Fourth, Fifth and Fourteenth Amendments declare sacrosanct

individual property rights, and protect citizens from the deprivation of such rights without due

process of law. See United States v. James Daniel Good Real Prop., 510 U.S. 43, 61 (1993)

(declaring that “[i]ndividual freedom finds tangible expression in property rights” and finding that

though the Fourth Amendment limits the government’s power to seize property for purposes of

forfeiture, seizure must also comport with the Due Process Clause.).

       However, the protections against self-incrimination in light of pending property forfeiture

are coloured by the nature of the sanction and the posture of the proceedings. In fact, there is no

absolute right protecting individuals from the choice of testifying in a civil matter and asserting a

Fifth Amendment privilege. Creative Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080-

81 (10th Cir. 2009). In determining whether a defendant should be afforded a safeguard against

such a choice, the Court must consider the extent to which a defendant’s Due Process rights are

implicated because “allowing a civil case to proceed against a defendant who also may be subject

to criminal prosecution involving the same matter may undermine the defendant’s Fifth

Amendment privilege.” See Id.; see also Hobley v. Chicago Police Commander Burge, 225 F.R.D.

221, 225 (N.D. Ill. 2004). In particular, as it relates to a stay of civil proceedings with concurring

and related criminal proceedings, a decision must be made on a case-by-case basis, in light of the

circumstances and competing interests. Keating v. Office of Thrift Supervision, 45 F.3d 322, 324

(9th Cir. 1995) (internal citations omitted). The Ninth Circuit has articulated the following factors

as precepts of such an analysis:

       (1) the interest of the plaintiffs in proceeding expeditiously with this litigation or
       any particular aspect of it, and the potential prejudice to plaintiffs of a delay;
       (2) the burden which any particular aspect of the proceedings may impose on
       defendants;
       (3) the convenience of the court in the management of its cases, and the efficient
       use of judicial resources;


                                                  4
          Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 5 of 11




       (4) the interests of persons not parties to the civil litigation; and
       (5) the interest of the public in the pending civil and criminal litigation.

       Id. While not wholly adopting the Ninth Circuit’s factors, the Tenth Circuit has indeed

taken Keating’s holding that any decision on whether to stay a civil proceeding pending the

outcome of criminal proceedings “must consider the extent to which a party’s Fifth Amendment

rights are implicated,” and has stated outright that certain rules, particularly those of invoking the

Fifth Amendment in this context and the corresponding permissibility of drawing negative

inferences therefrom, apply similarly to administrative proceedings. Kreisler, 563 F.3d at 1080;

MacKay v. DEA, 664 F.3d 808, 819 (10th Cir. 2011) (deliberately likening “civil” proceedings to

“administrative” proceedings as the terms were used in Keating).

       “A district court may also stay a civil proceeding in deference to a parallel criminal

proceeding for other reasons, such as to prevent either party from taking advantage of broader civil

discovery rights or to prevent the exposure of the criminal defense strategy to the prosecution.”

Kreisler, 563 F.3d at 1080 (citing SEC v. Dresser Indus., Inc., 628 F.2d 1368, 1375-76, 202 U.S.

App. D.C. 345 (D.C. Cir. 1980)). And if a court decides not to stay a civil proceeding while the

defendant’s Fifth Amendment privilege is threatened, it must seek to accommodate such privilege

by selecting a means which strikes a fair balance between both parties.               United States v.

$133,420.00 in United States Currency, 672 F.3d 629, 644 (9th Cir. 2012) (finding that courts

must seek to accommodate a defendant’s right against self-incrimination in a civil forfeiture

proceeding with means that strike a fair balance between both parties) (internal quotations and

citations omitted).

                                          DISCUSSION

       A preeminent feature of American Constitutional freedom, the Fifth Amendment has long

shielded citizens from compulsory self-incrimination, and forfeiture penalties constitute the type


                                                  5
          Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 6 of 11




of sanction courts consider to be instruments of compulsion, at least at the preliminary stage of

inquiry. U.S. Const. amend. V (“no person . . . shall be compelled in any criminal case to be a

witness against himself.”); Austin, 509 U.S. at 618 (“[This Court] consistently has recognized that

forfeiture serves, at least in part, to punish the owner.”); see also United States v. Ursery, 518 U.S.

267, 287 (1996) (forfeiture constitutes punishment except in instances where a high or specified

threshold of punitiveness is necessary to trigger the violation of Constitutional freedoms, such as

double jeopardy). It is likewise established that the privilege afforded by the Fifth Amendment

may be invoked during a civil proceeding, whether formal or informal, which extends Fifth

Amendment coverage to any stage of the discovery process for civil litigants. See Lefkowitz v.

Turley, 414 U.S. 70, 77 (1973); see also Hobley, 225 F.R.D. at 225; 8 Charles A. Wright et al.,

Federal Practice and Procedure § 2018, at 273 (2d ed. 1994) (the privilege against self-

incrimination extends to questions at a deposition, responses to interrogatories, and requests for

admissions or the production of documents).

       Thus, little can be said to prevent Defendant from, at the very least, invoking the privilege

with respect to the forfeiture proceedings presently pending against him, though there is no

denying that this privilege burdens the Government; it deprives it of information potentially

dispositive of otherwise unclear facts. See SEC v. Graystone Nash, Inc., 25 F.3d 187, 190 (3d Cir.

1994). Notwithstanding, invocation of the Fifth Amendment is a Constitutional privilege afforded

to litigants rightfully claiming the privilege, and because there is no antithetical right of the

burdened party to discovery of privileged matters, such parties generally have no recourse in a

civil litigation other than the possibility of causing a trier of fact to draw a negative inference from

the invocation of the privilege itself. See United States v. 4003-4005 5th Ave., 55 F.3d 78, 82-83

(2nd Cir. 1995) (citing Baxter v. Palmigiano, 425 U.S. 308, 318-20 (1976); Brown v. United States,



                                                   6
          Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 7 of 11




356 U.S. 148, 159 (1958) (Black, J., dissenting)). It is not surprising then that the Government

seeks to prevent Defendant’s use of the privilege by requiring him to concede his ownership of the

property in order to prevent forfeiture under 18. U.S.C. § 983(2), and there is very little established

legal authority preventing the Government from doing so.

       This is because the Fifth Amendment silence privilege does not “free[ a litigant] from

adducing proof in support of a burden which would otherwise have been his.” United States v.

Rylander, 460 U.S. 752, 758 (1983). A tension thus arises in the case at hand between the judicial

limitations in a purely administrative, non-judicial forfeiture proceeding and the Defendant’s right

not to make incriminating statements that may be applied to his concurrent criminal proceedings.

This tension is particularly acute here because Defendant must allege on the claims forms his

ownership interest in the property at issue in the forfeiture, yet may be subject to criminal

prosecution based on these very allegations of ownership.

       Defendant thus “faces a dilemma.” See United States v. $ 250,000, 808 F.2d 895, 900-01

(1st Cir. 1987). He must either invoke his Fifth Amendment right and remain silent, thus forfeiting

his potential claims to the confiscated property, or make incriminating admissions as to said

property. Defendant would have the Court solve this dilemma by granting his request for stay of

forfeiture proceedings, and the Government would have the Court determine that the means which

would otherwise solve Defendant’s dilemma are not within its grasp due to the jurisdictional

distinction between administrative and civil forfeiture claims.

       First, this Court finds that Defendant’s “dilemma” is legitimate. While this Court is not

bound to the factors the Ninth Circuit sets forth in Keating, it nonetheless “must consider the extent

to which a party’s Fifth Amendment rights are implicated.” See 45 F.3d at 324; Kreisler, 563 F.3d

at 1080. Under Cunnigham, the Government is barred from sanctioning an individual for asserting



                                                  7
          Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 8 of 11




a Constitutional privilege against forced self-incrimination. 431 U.S. at 806. The forfeiture penalty

is sufficient to satisfy “sanctioning” under this framework. See U.S. Currency, 626 F.2d at 15; see

also, generally, Austin, 509 U.S. Whether framed as a preliminary administrative matter or an

evidentiary probe, the claims forms made pursuant to § 983(2) offer Defendant no alternatives to

the relinquishing of property or the Fifth Amendment privilege.

       Second, this Court sees no reason to withhold Constitutional protections that apply to civil

forfeiture proceedings from a Defendant presently forced to make the very same type of choice

with the very same type of Fifth Amendment burden merely because the proceeding is in its

administrative phase. It is true that the D.C. Circuit has found that a court will not grant judicial

review of an administrative forfeiture where a defendant failed to have the case referred to the U.S.

Attorney. See Malladi Drugs and Pharmaceuticals, Ltd. v. Tandy, 552 F.3d 885, 889 (D.C. Cir.

2009). However, Tandy involved a suit by a corporation for the return of federally seized

pharmaceuticals; importantly, there was no Fifth Amendment silence privilege to protect, and thus

no need for an analysis balancing the obvious benefits of requiring defendants to avail themselves

of administrative processes against the perhaps more obvious Constitutional prohibitions on

government compelled self-incrimination.

       It is also true, as the Government contends, that filing a claim with the U.S. Attorney’s

Office would terminate the administrative forfeiture and allow for forfeiture proceedings to arise

in federal court, thus bringing Defendant’s Constitutional charge more clearly into this Court’s

jurisdiction. With this, the Court agrees. However, the Government can refer the matter to judicial

proceedings as well, and has elected not to do so, placing Defendant between a self-incriminating

rock and a due process hard place. To secure any potential right to the property, Defendant must

acknowledge his ownership interest in said property. To remain silent with respect to the property,



                                                 8
           Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 9 of 11




avoiding the implications that his comments as to said property may have when introduced during

his criminal proceedings, means foregoing his potential rights to the property notwithstanding the

results of those proceedings. Defendant may choose, but either outcome burdens one of his rights

under the Constitution—due process as to property, or silence, as the case may be. This Court is

not convinced a defendant should be without remedy when forced to choose which edge of the

statutory blade will sever these two Constitutional protections, but must agree with the

Government on this point that civil forfeiture proceedings cannot be stayed when they do not yet

exist.

         For this reason, the Court looks to the Tenth Circuit, which has stated that certain rules,

particularly those of invoking the Fifth Amendment in the civil context and the corresponding

permissibility of drawing negative inferences therefrom, apply in equal measure to administrative

proceedings. MacKay, 664 F.3d at 819 (equating “civil” proceedings to “administrative”

proceedings in relation to drawing an inference from the invocation of the Fifth Amendment’s

right to silence). Just as a factfinder’s ability to draw inferences from the invocation of the Fifth

Amendment privilege in an administrative proceeding is confirmed in this circuit, it is equally

sensible, perhaps even moreso, that invoking the right around which this entire tension revolves,

as well as the corresponding protection of this right, is similarly protected and enforced, regardless

of whether a proceeding is administrative or civil in nature. This is because, in both contexts,

evidence derived from government compulsion may produce evidence against a defendant in

concurrent criminal proceedings, in violation of a defendant’s right to abstain from statements that

yield exactly that result.

         Because the Court agrees with the Government that there are not actual civil proceedings

to stay pursuant to Defendant’s Motion, and because the Court also agrees with Defendant that his



                                                  9
         Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 10 of 11




right to abstain from self-incrimination should be secured regardless of the procedural context in

which it arises, the Court will instead order a remedy consistent with the principles of $133,420.00

in United States Currency, 672 F.3d at 643 (“We have recognized that courts must seek to

accommodate the defendant’s right against self-incrimination in a civil forfeiture proceeding.”)

(internal quotations omitted) (citing United States v. Thirteen (13) Mach. Guns, 689 F.2d 861, 864

(9th Cir. 1982) and 4003-4005 5th Ave., 55 F.3d at 84 (“courts should explore all possible measures

in order to select that means which strikes a fair balance . . . and . . . accommodates both parties.”)).

To do so, this Court will refer to the Government’s suggestion that Defendant file a motion in

limine seeking to exclude the use of the claims forms as evidence in the Defendant’s concurrent

criminal trial. Rather than taking this suggestion wholesale, however, the Court will issue a

protective order to the same effect of limiting “the use of the claim forms as evidence in the

criminal case,” for which the Government advocated. Doc. 62 at 3. The Court agrees with

Defendant that a motion in limine invites needless litigation, Doc. 74 at 4, and may fail, upon the

outcome of such litigation, to remedy the unconstitutional effects of § 983(2) as it restricts

Defendant’s ability to transfer the proceeding to the U.S. Attorney without stating his ownership

interest in the seized property. Instead, while Defendant may be forced to make the statements if

he intends to initiate judicial proceedings or to assert any right to said property, he can do so now

knowing that there is no Constitutionally actionable harm, as the claims forms submitted in

response to the Government pursuant to § 983(2) shall be sealed and protected from undue

disclosure in Defendant’s corresponding criminal trial.

                                           CONCLUSION

        Defendant Mendoza’s Motion to Stay Forfeiture Proceedings is hereby DENIED for the

reasons described in this Memorandum Opinion and Order. The Court hereby enters the following



                                                   10
         Case 1:20-cr-00688-WJ Document 83 Filed 09/11/20 Page 11 of 11




Protective Order with respect to the disclosure of the claims forms and the use of their contents

(the “Privileged Content”), subject to Defendant’s filing of the claim with the U.S. Attorney within

the statutory 35 days required under § 983(2)(B), extended by this Court for thirty (30) days

following the issuance of this Order:

       Privileged Content may not be introduced in any criminal proceeding brought
       against Defendant by the United States Attorney for the District of New Mexico,
       except in connection with perjury charges or for purposes of impeachment.


       IT IS SO ORDERED.




                                              __________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                11
